UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported):March 1, 2014 ENERGY TELECOM, INC. (Exact name of registrant as specified in its charter) Florida 333-167380 65-0434332 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 3501-B N. Ponce de Leon Blvd., #393, St. Augustine, Florida 32084 (Address of principal executive offices) Registrant’s telephone number, including area code: (904) 819-8995 Copy of correspondence to: James M. Turner, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Tel:(212) 930-9700Fax:(212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective March 1, 2014, Energy Telecom, Inc. (the “Company”) entered into an employment agreement (the “Agreement”) with Thomas Rickards to continue serving as the Company’s President and Chief Executive Officer.The Agreement has a term of one year.The base salary under the Agreement is $36,000, which is subject to an increase by the mutual agreement of the Company and Mr. Rickards, not to exceed $72,000 per annum.Mr. Rickards shall also receive 500,000 shares of the Company’s class A common stock, issuable pro rata on a quarterly basis.The Company agreed to pay Mr. Rickards a signing bonus of 375,000 shares of the Company’s class A common stock.In addition, Mr. Rickards is entitled to an automobile allowance of $700 per month, participate in any and all benefit plans, from time to time, in effect for our employees, along with vacation, sick and holiday pay in accordance with our policies established and in effect from time to time. On March 3, 2014, the Company issued 375,000 shares of class A common stock to Mr. Rickards pursuant to the Agreement. ITEM 9.01Financial Statements and Exhibits. (d)Exhibits. Employment Agreement, effective as of March 1, 2014, by and between Energy Telecom and Thomas Rickards SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENERGY TELECOM, INC. Dated: March 3, 2014 BY: /s/ THOMAS RICKARDS Thomas Rickards Chief Executive Officer
